Citation Nr: 0737440	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an increased rating for service connected 
status post left knee meniscectomy, currently evaluated at 
10 percent.

2.	Entitlement to an increased rating for service connected 
hypertension, currently evaluated at 10 percent.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1984, and from March 1986 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied increased ratings for a service connected left 
knee disability and hypertension.  The RO issued a notice of 
the decision in July 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in August 2004.  Subsequently, 
in March 2005 the RO provided a Statement of the Case (SOC), 
and the veteran timely filed a substantive appeal.  The RO 
supplied a Supplemental Statement of the Case (SSOC) in 
January 2007.

While the veteran initially requested a Board hearing on this 
matter the record reflects that he withdrew that request in 
accordance with 38 C.F.R. § 20.704 in September 2007.   

With respect to the veteran's service connected left knee 
disability, a claim for an extraschedular rating is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for a determination on whether such an 
evaluation is warranted.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's left knee disability is manifested by mild 
osteoarthritis and some limitation of motion with pain, 
slight instability and a history of swelling; it is not 
productive of more than slight instability, dislocated 
semilunar cartilage with recurrent episodes of locking and 
effusion into the joint, subluxation, flexion limited to 
less than 45 degrees, or extension limited to more than 5 
degrees.

3.	The veteran's hypertension requires medication for control 
but it is not manifested by diastolic blood pressure 
predominantly 110 or more or by systolic blood pressure 
predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a scheduler rating in excess of 10 
percent for arthritis of the left knee with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5258, 5260, 5261 (2007); VAOPGCPREC 
9-2004.

2.  The criteria for a separate 10 percent scheduler rating 
for status post left knee meniscectomy with instability, but 
no more than 10 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic 
Codes 5257 (2007); VAOPGCPREC 23-97, VAOPGCPREC 9-98.

3.  The criteria for a rating in excess of 10 percent for 
service connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7,  4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2005 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
disabilities had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the May 2005 letter, 
and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a March 2006 correspondence.            

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 2004 RO decision that is the subject of this appeal in 
its May 2005 or March 2006 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the belated VCAA 
notice has been rebutted.  The RO cured this timing defect by 
providing the complete VCAA notice together with 
readjudication of the claims, as demonstrated by the January 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive March 2004 and November 2006 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding these claims.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to disabilities of the knee, 38 C.F.R. § 4.71a 
and accompanying Diagnostic Codes set forth the pertinent 
rating criteria.   Specifically, pursuant to Diagnostic Code 
5257 governing other impairment of the knee, slight recurrent 
subluxation or lateral instability will garner a 10 percent 
evaluation, while moderate or severe recurrent subluxation or 
lateral instability will generate respective ratings of 20 
percent and 30 percent.

According to Diagnostic Code 5258, semilunar, dislocated 
cartilage with frequent episodes of locking, pain and 
effusion of the joint will produce a maximum 20 percent 
rating, and under Diagnostic Code 5259, a 10 percent 
evaluation will be awarded for a knee disability manifested 
by removal of semilunar cartilage that is symptomatic.  

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while limitation to 30 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation, while limitation to 15 degrees is rated 20 
percent.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9- 2004.   

VAOPGCPREC 23-97 held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003-5010 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  Likewise, if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98.   

Turning to the regulations governing ratings for 
hypertension, 38 C.F.R. § 4.104, Diagnostic Code 7101 sets 
forth the pertinent rating criteria.  A veteran will receive 
a 10 percent evaluation when he has a diastolic pressure 
predominantly 100 or more; or systolic pressure predominantly 
160 or more; or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A veteran will 
generate a 20 percent rating when he exhibits diastolic 
pressure predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
a diastolic pressure predominantly 120 or more, while a 
maximum 60 percent rating necessitates a diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

According to Note (1) of Diagnostic Code 7101, hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  This Note also defines "hypertension" as a 
circumstance when "the diastolic blood pressure is 
predominantly 90mm or greater," while "isolated systolic 
hypertension" occurs where "the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).    

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
As noted in a March 2003 private medical report, the veteran 
had blood pressure of 150/94.  A May 2003 VA medical report 
reflects a blood pressure of 148/96, while a January 2004 
private medical record denotes a blood pressure of 120/90 
while sitting at rest.  

As of February 2004 the veteran's blood pressure was well 
controlled with medication.  He had a blood pressure reading 
of 186/120.  Another February 2004 VA medical report reflects 
a blood pressure reading of 138/88.  

The veteran submitted to a VA examination in March 2004 to 
assess the current level of disability of his left knee and 
hypertension.  With respect to the veteran's left knee, the 
physician observed that the veteran walked without a limp, 
but that repetitive motion could cause much pain.  Given the 
veteran's occupation as a gym teacher, he had to take care 
with walking, especially when twisting or turning.  The 
veteran's joint was painful, and he reported having weekly 
flare-ups of pain.  The knee had become unstable, and the 
veteran could not climb stairs without the assistance of the 
railing.  The veteran reported experiencing buckling of the 
knee on various occasions.  

On physical examination, the physician detected numerous 
arthroscopic scars in lesions, which had healed without any 
keloid or inflammation.  The veteran had crepitus on rocking 
the knee joint, but DeLuca testing yielded very positive 
results.  The veteran had no effusion, and he displayed 90 
degrees extension as well as 115 degrees flexion with marked 
pain.  The veteran could not squat.  Based on this 
assessment, the physician diagnosed the veteran with left 
knee degenerative joint disease, status post-multiple 
arthroscopic surgeries.    

As for the hypertension, the veteran at this time had the 
following blood pressure readings: 118/78, 120/76 and 120/80.  
Based on these data, the clinician diagnosed the veteran with 
hypertension, controlled with medication.           

The veteran complained of joint swelling, locking, giving way 
and pain in the left knee, as noted in an April 2004 VA 
medical report.  At this time, the veteran had taken blood 
pressure medication for approximately 3 years and he 
exhibited a blood pressure of 140/92.  

In June 2004 the veteran had blood pressure of 129/78 and in 
July 2004, the veteran had a blood pressure of 133/80.  It 
appeared to be adequately controlled with medication.  

In his August 2004 NOD the veteran stated that if he did not 
take his blood pressure medication, his blood pressure would 
read 198/98 to 203/99.  Medics reportedly had informed him 
that he was a prime candidate for stroke because of his high 
blood pressure and urged him never to miss a day of his 
medication.  With respect to his left knee disorder, the 
veteran conveyed that this disability limited his physical 
activities such as running or walking for miles or playing 
basket ball for extended periods of time.  He reported that 
if he did so now, he "can do [these physical activities] for 
a very limited time period."     

In his March 2005 substantive appeal the veteran conveyed 
that his hypertension had worsened over the years, which 
required an increase in his blood pressure medication.  With 
respect to his left knee disability, the veteran described 
how he had developed arthritis of this knee and that it 
precluded him from jogging or playing basketball for extended 
periods of time.  He noted that "[i]f I do over do it, my 
knee is so swollen from the use that I am unable to use it 
for up to a week."    

An April 2005 VA medical record indicates that the veteran 
had blood pressure in the range of 140s (systolic)/90-104 
(diastolic).  A repeat blood pressure reading at that time 
was 146/102, and another reading at this time was 138/74.  
The examiner determined that the veteran did not have 
adequate blood pressure control and opted to increase his 
blood pressure medication in addition to advocating weight 
loss.  

As reflected in a September 2005 VA medical report, the 
veteran complained of left knee pain, manifested by increased 
stiffness.  At this time he had no swelling, locking or 
giving way, although symptoms reportedly worsened with wet 
weather.  The veteran exhibited a normal gait, and had pain 
on flexion at more than 90 degrees but no instability.  X-
rays remained grossly unchanged.  The examiner assessed the 
veteran as having mild osteoarthritis, which mainly affected 
the medial aspect of the left knee joint and likely would 
improve with bracing.    

As reflected in a February 2006 private medical report, the 
veteran's blood pressure was 156/98.  The veteran stated that 
lately, he had had swelling of the left knee, along with 
increased pain and limited motion.  

A March 2006 private medical note discloses that the veteran 
had pain in the lateral aspect of the left knee with reported 
instability since October 2005.  

The veteran submitted to another VA examination in November 
2006 to assess the current level of severity of his service 
connected left knee disability and his hypertension.  The 
physician noted the veteran's account that he had previously 
experienced weakness with use, stiffness when cold, swelling 
after activity, giving way during exercise as well as 
locking, fatigability and lack of endurance with use.  The 
veteran had experienced left knee joint pain for 18 years, 
and such localized, aching pain reportedly occurred 4 times 
weekly, lasting for 1 hour per episode, rated at 8/10.  The 
veteran could relieve pain by resting, taking Advil and using 
a heating pad, and at the time of pain, the veteran could 
function with medication.  Incapacitating episodes occurred 
up to 3 times yearly, with a duration of 4 days, and over the 
past year he experienced 3 incapacitating episodes lasting 12 
days total for which he received cortisone injections.  The 
physician stated that functional impairment consisted of 
limited range of motion and an inability to stand for 
prolonged periods of time.  

A physical examination revealed that the veteran had a normal 
gait and could ambulate without assistance.  The left knee 
had scars due to surgery, and the veteran exhibited left knee 
flexion of 130 degrees (out of 140 degrees), with pain 
occurring at 130 degrees.  The veteran had a normal, full 
extension to zero degrees.  The physician observed that the 
veteran's left knee joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  X-rays of the left knee 
showed mild degenerative joint disease of the medial 
compartment.  Based on these data, he diagnosed the veteran 
with status post meniscectomy, left knee, with scarring and 
degenerative joint disease.  He indicated that the effect of 
the knee disability on the veteran's usual occupation as a 
campus safety officer consisted of pain when standing for 
long periods of time, and the impact on the veteran's daily 
activities amounted to him being less active than in the 
past.   

As for the veteran's hypertension, the physician noted that 
the veteran had taken medication for years, with minimal 
response.  His blood pressure readings were: 144/94, 146/96 
and 146/98.  


b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for a scheduler rating in excess of 10 
percent for arthritis of the left knee with limitation of 
motion but a separate 10 percent scheduler rating for status 
post left knee meniscectomy with instability is warranted.  
Specifically, the medical evidence of record reflects that, 
while the veteran's left knee disability has caused some 
limitation of motion, such impairment has not risen to a 
level that limits his flexion to less than 45 degrees, or 
limits his extension to more than 5 degrees, as would be 
necessary for a rating in excess of 10 percent or separate 10 
percent ratings under Diagnostic Codes 5003, 5260, and 5261, 
and VAOPGCPREC 9-2004.  Even when considering DeLuca factors 
such as pain, fatigue, or weakness, the veteran still has 
been able to flex to at least 90 degrees and fully extend to 
zero degrees.  Additionally, while the veteran has reported 
the occurrence of locking and swelling of the left knee at 
various times, the medical record does not reflect that he 
has a history of dislocation of semilunar cartilage and 
recurrent episodes of locking with effusion into this joint, 
as would be required for a 20 percent rating under Diagnostic 
Code 5258.  As the evidence preponderates against a rating in 
excess of 10 percent for arthritis with limitation of motion 
and a history of swelling of the left knee, this aspect of 
the appeal must be denied.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, there is medical 
evidence that shows additional loss of flexion or extension 
of the left knee either due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a rating in excess of 10 percent under Diagnostic 
Code 5261 or a compensable rating under Diagnostic Code 5260, 
and there is no competent evidence of such addition 
functional impairment of the knee due to excess fatigability, 
weakness, incoordination, or any other symptom (subjective) 
or sign (objective).       

Additionally, while the Board recognizes that various 
clinicians have noted the presence of scarring about the 
veteran's left knee as a result of his surgeries, the medical 
evidence of record does not reflect that these scars are 
tender or are otherwise symptomatic so as to warrant a 
compensable rating.        

Such does not end the Board's inquiry as there is additional 
functional limitation of the left knee that is apparent.  
The medical evidence shows that the veteran has complained 
of instability or giving way of the knee on multiple 
occasions.  While there is little objective evidence of 
instability, the Board finds that the veteran's complaints 
coupled with the underlying nature of his knee disability, 
to include a history of a meniscectomy is consistent with 
slight instability of the knee.  Thus, the criteria for a 
separate 10 percent scheduler rating for status post left 
knee meniscectomy with instability have been met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97, VAOPGCPREC 
9-98.  As there is no medical evidence of more than slight 
instability or any subluxation of the left knee, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.

The Board also determines that the evidence weighs against an 
increased rating for service connected hypertension.  In 
particular, medical records spanning March 2003 to March 
2006, which contain no less than 15 readings, reflect 
diastolic blood pressure that has fallen comfortably within 
the range contemplated by Diagnostic Code 7101 for a 10 
percent evaluation; that is, predominantly, the veteran has 
displayed a diastolic blood pressure ranging from a low of 74 
in April 2005 to no more than 104 that same day, and most 
recently, in March 2006, his diastolic pressures were only to 
94, 96 and 98.  While the Board recognizes that on one 
occasion in February 2004 the veteran's diastolic pressure 
apparently reached 120, when viewing the medical record as a 
whole, the Board is unable to conclude that this single high 
number reflects a diastolic pressure "predominantly" of 100 
or more.  As the overwhelming majority of the veteran's 
medical records demonstrate, his diastolic blood pressure in 
recent years does not predominantly amount to 110 or more, as 
required for an increased rating to 20 percent under this 
Code.  

The Board makes a similar finding with respect to the 
veteran's systolic blood pressure level.  As noted above, in 
order to receive a 20 percent rating under Diagnostic Code 
7101, the veteran would have to exhibit a predominant 
systolic blood pressure of 200 or more.  As the record 
reflects, at no time since March 2003 has the veteran's 
systolic blood pressure reached such a level.  Instead, at 
most, it has climbed to 186 in February 2004, and has never 
met or exceeded 200.  Accordingly, as the evidence weighs 
against this claim, it must be denied. 

While the Board recognizes the veteran's apparent 
dissatisfaction with the 10 percent evaluation for his 
service connected hypertension, the Board emphasizes that it 
is bound, both by statute and regulation, to follow the 
provisions and criteria set forth in 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which controls the ratings assigned for 
hypertension.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  In this regard, the Board exercises no 
discretion and must follow and apply the numeric criteria 
laid out in the applicable regulation.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that with respect to the veteran's hypertension, 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  There has been no showing by 
the veteran that his service-connected hypertension has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment.  Accordingly, a referral for 
consideration of an extraschedular rating for hypertension is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

With respect to the veteran's service connected left knee 
disability, however, the evidence of record contains reports 
of incapacitating episodes multiple times yearly, lasting 
approximately 4 days at a time.  In the Board's judgment, 
this raises the possibility that this disability may cause a 
marked interference with his employment as a gym instructor 
or security officer manifested by missed work or other such 
obstructions to working.  In the presence of such a factor, 
submission for consideration of an extraschedular rating for 
his left knee disability pursuant to 38 C.F.R. § 3.321(b)(1) 
is warranted.  See remand below.  


IV. Conclusion 
For the reasons stated above, the Board finds that increased 
ratings on a schedular basis for a service connected left 
knee disability and hypertension are not warranted.  As the 
preponderance of the evidence is against these claims (aside 
from the grant of a separate 10 percent rating for 
instability of the left knee), the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  





ORDER

A scheduler rating in excess of 10 percent for arthritis of 
the left knee with limitation of motion is denied.

A separate 10 percent scheduler rating for status post left 
knee meniscectomy with instability, but no more than 10 
percent, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

A rating in excess of 10 percent for hypertension is denied.


REMAND

As noted above, the Board has determined that this case 
should be referred to the VA Chief Benefits Director for 
consideration of whether an extraschedular rating is 
warranted for the veteran's left knee disability under 38 
C.F.R. § 3.321(b)(1).   Prior to this referral, the AMC/RO 
must conduct any development deemed necessary, to include 
contacting the veteran to determine if he had any additional 
evidence that is relevant to the question of whether his left 
knee disability has caused marked interference with 
employment, to include records or a statement to this effect 
from a current or former employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1. The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
service connected status post left knee 
meniscectomy under 38 C.F.R. § 
3.321(b)(1), to include informing him of 
the importance of providing any evidence 
from an employer or former employer 
relating to his claim of significant work 
impairment caused by his left knee 
disability.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to this 
aspect of his claim.

2. Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected left knee 
disability.  38 C.F.R. § 3.321(b) (2007).

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the veteran's claim for 
an extraschedular rating for his left 
knee disability.  If the claim is not 
adjudicated to the veteran's 
satisfaction, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).











This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


